Citation Nr: 0105081	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  00-00 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

Entitlement to service connection for hearing loss.  

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel



INTRODUCTION

The veteran had active service from April 1941 to October 
1945 and from January 1952 to January 1954.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

The veteran filed his original claim for service connection 
for the disabilities at issue in October 1946.  A rating 
action in December 1946 denied service connection for hearing 
loss as not shown by the evidence of record and the veteran 
was so notified; however, the rating action did not address 
the veteran's claim for service connection for tinnitus and 
that claim remained pending.  

On VA examination in 1958 following his second period of 
service, the veteran again raised the issue of service 
connection for hearing loss, but this issue was not addressed 
at that time.  Since the RO never considered this claim in 
light of the veteran's second period of service, this claim 
also remained in pending status.  

In 1998, the veteran again sought service connection for 
hearing loss and tinnitus and the denial of those claims led 
to the current appeal.  In view of the pending nature of the 
veteran's claims with respect to a hearing loss and tinnitus, 
they will be addressed herein on a de novo basis.  

While these appellate issues were pending at the Board, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. § 5103, 5103A), became law, effective on 
November 9, 2000.  This law not only did away with the 
concept of well-grounded claims, but also imposed additional 
duties and obligations on the VA in developing claims.  

In the present case, the RO initially found the claims to be 
not well grounded and as a result had not obtained medical 
records identified by the veteran.  However, the veteran, 
himself, submitted these records in support of his claim and 
they were thereafter considered by the RO in reaching its 
denial decision.  Thereafter, RO unsuccessfully attempted to 
obtain additional records.  Thus, the present record now 
shows that all available relevant evidence identified in the 
record as pertinent to the veteran's claims has been obtained 
and considered by the RO.  The record also shows that there 
is no indication of any need for additional evidentiary or 
procedural development to comply with the newly enacted 
provisions of the Veterans Claims Assistance Act of 2000.  
Accordingly, the case is ready for Board review at this time.  


FINDINGS OF FACT

1.  Hearing loss and tinnitus were not shown present during 
the veteran's first period of service ending in October 1945.  

2.  The veteran filed a claim for service connection for 
hearing loss and tinnitus 
in October 1946, a little over a year after service 
discharge.  

3.  On a medical history for recall into service in November 
1951, the veteran reported no ear troubles.  Clinical 
evaluation at that time reported hearing to be normal and 
there were no complaints of tinnitus recorded.  

4.  Medical records to include discharge examination for the 
veteran's second period of service are negative as to the 
presence of hearing loss or tinnitus.  

5.  Hearing loss and tinnitus were first shown by competent 
medical evidence many years after the veteran's discharge 
from his second period of service in 1954.  



CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by 
service, nor was a sensorineural hearing loss manifest to a 
compensable degree within one year of either of the veteran's 
service discharges.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 
(2000).  

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records for the veteran's first period of 
service are negative as to the presence of hearing loss or 
tinnitus.  Hearing loss or tinnitus was not shown by 
competent medical evidence during the interval between the 
veteran's two periods of service.  Service medical records 
for the veteran's second period of service ending in 1954 are 
also negative as to the presence of hearing loss or tinnitus.  

The veteran has furnished a history of hearing loss dating 
back to his World War II service.  However, postservice 
private medical records show the first indication of the 
presence of any ear problems was during the 1980s.  These 
records showed a history of sensorineural hearing loss dating 
back to 1957, tinnitus of several years' duration and more 
recent Meniere's disease.  He also attributed the development 
of these problems to a noisy, postservice work environment.  

The veteran has a sensorineural hearing loss and complaints 
of tinnitus.  He argues that he filed a claim in 1946 for 
these same conditions and that service connection should be 
granted since he is now shown to have these conditions.  He 
feels that his 1946 claim indicates that these conditions 
arose as a result of his first period of service.  

A January 2000 statement from a fellow service man noted that 
the veteran had been exposed to the sound of gunfire while 
aboard ship.  He also recalled the veteran discussing his 
hearing loss with a chief pharmacist mate aboard ship.  

Criteria

To establish service connection for a disability, the 
evidence must show that the disability exists and that it was 
incurred in service or, if preexisting service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Service incidence will be presumed for certain disabilities, 
including sensorineural hearing loss, if manifested to a 
compensable degree within one year of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.307, 3.309 (2000).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ____ (2000) (to be codified as 
amended at 38 U.S.C.A. §§ 5107); 38 C.F.R. § 3.102 (2000); 
Gilbert v. Derwinski 1 Vet. App. 49 (1990).  


Analysis

As noted above, the service medical records are negative for 
hearing loss or tinnitus by sign or symptom.  While the 
veteran did file a claim in 1946, the service medical records 
for his first period of service did not even suggest the 
presence of either claimed disability.  Further, the record 
shows that at the time of recall examination in November 
1951, there was no indication of any chronic hearing loss or 
tinnitus that could be associated with the veteran's first 
period of service.  The absence of any chronic condition for 
which service connection could be granted is further 
evidenced by the negative findings with respect to the 
claimed disabilities during the veteran's second period of 
service to include discharge examination.  There is also no 
showing of the claimed disabilities by competent medical 
evidence at any time proximate to his last service discharge 
in 1954.  As noted above, the medical evidence shows the 
onset of his ear-related problems to have begun during the 
1980s, many years after his last service discharge.  

Further, while the veteran has attributed the claimed 
conditions to service, this is not supported by any competent 
medical evidence or opinion of record.  The Board has 
considered the veteran's contentions as well as the statement 
from his fellow service man, but note that all of the medical 
evidence of record is to the contrary.  Thus, there is no 
competent medical evidence to relate these conditions to 
service.  As lay persons, lacking in medical training and 
expertise, the veteran and his fellow service man are not 
competent to address issues requiring an expert medical 
opinion, to include medical diagnoses and opinions of medical 
etiology.  See Moray v. Brown, 5 Vet. App. 211, 214 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

After careful review of the veteran's contentions in light of 
the evidentiary record, the Board concludes that the 
preponderance of the evidence is against the veteran's claims 
for service connection for hearing loss and tinnitus and they 
must be denied.  



ORDER

Service connection for hearing loss is denied.  

Service connection for tinnitus is denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

